Exhibit 10.3
CASH PROVISIONING AGREEMENT
(ISO PAYS CARRIER)
This CASH PROVISIONING AGREEMENT (“Agreement”) is entered into, by and among,
U.S. Bank, National Association dba Elan Financial Services (“Elan”), with
offices located at 1255 Corporate Drive, Irving, TX 75038, TRM ATM Corporation
with its principal office located at 1101 Kings Hwy N, Suite G100 Cherry Hill,
NJ 08034 (“ATM Owner”), TRM ATM Corporation with its principal office located at
1101 Kings Hwy N, Suite G100 Cherry Hill, NJ 08034 (“ATM Manager”), and Brink’s
U.S., A Division of Brink’s, Incorporated with its principal office located at
555 Dividend Drive, Suite 100, Coppell, TX 75019 (“Carrier”), each referred to
herein as a “Party” and collectively referred to herein as “Parties.” This
Agreement shall become effective upon signing by or on the behalf of Elan
(“Effective Date”) and supercedes any previous or like agreement entered into by
the Parties in its entirety.
PURPOSE
This Agreement is for the purpose of enabling Elan to provide Currency (as
hereinafter defined), through the services of Carrier, to the ATM Manager for
use in the operation of the ATMs (as hereinafter defined) belonging to the ATM
Owner, without transferring ownership of the Currency from Elan, and to provide
rights and responsibilities for all Parties having access to the ATMs, including
without limitation, the entity providing maintenance services for the ATMs, as
such access relates to the Currency provided by and belonging to Elan.
RECITALS
WHEREAS, ATM Owner owns a number of automated teller machines (individually and
collectively the “ATMs”) located in various sites throughout the United States,
which sites are accessible to customers of Elan and other financial institutions
for the provision of certain banking services on a daily basis; and
WHEREAS, ATM Manager is responsible for the proper operation of the ATMs; and
WHEREAS, ATM Manager has a substantial need for supplies of Currency with which
to operate the ATMs; and
WHEREAS, Elan provides various services to ATM operators and independent sales
organizations incidental to the ownership and operation of ATMs; and
WHEREAS, Elan, a subsidiary of the U.S. Bancorp will, through the use of Carrier
and under certain terms and conditions already in effect between Elan and
Carrier, supply Currency to ATM Manager for use in the ATMs; and
WHEREAS, the Currency supplied by Elan shall be in a bailment relationship
between Elan and ATM Manager, intended to allow ATM Manager the use of the money
for proper operation of the ATMs, indirectly providing benefits to customers of
Elan who use the ATMs.
NOW, THEREFORE, in consideration of the covenants and conditions contained in
this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is

1



--------------------------------------------------------------------------------



 



acknowledged, the Parties hereto, intending to be legally bound, agree to the
terms and conditions set forth below.

I.   DEFINITIONS.

  A.   “Confidential Information” shall mean information and proprietary
materials of a Party as defined more fully in Section VI.     B.   “Currency”
means United States legal tender issued in the form of a Federal Reserve Note by
the United States Federal Reserve Banks or a United States Note by the United
States Treasury Department, owned by Elan and provided for the use of ATM Owner
under the terms and conditions set forth in this Agreement.     C.   “Electronic
Lock” shall mean a Kaba Mas Cencon 2000 lock or such other ATM electronic lock
as is agreed by the Parties as an equivalent lock.     D.   “Loss” shall mean
the loss of Elan’s Currency resulting from theft, holdup, burglary, extortion,
wrongful abstraction from an ATM, fire, destruction, disappearance, defalcation,
mysterious disappearance, misappropriation, shortage, and any other type of
casualty or loss, whether explained or unexplained.

II.   BAILMENT. This Agreement shall create a bailment relationship between
Elan, as bailor, and ATM Manager, as bailee, for the specific purpose of Elan’s
delivery of Currency to Carrier, as agent for Elan, for use in the ATMs. Carrier
is not a bailee under this Agreement. Any terms and conditions herein that do
not specifically mention Carrier are not applicable to Carrier, and Carrier has
no obligations related to such terms and conditions.

  A.   Amount of Currency. The amount of Currency that shall be delivered from
time to time in amounts based upon the ATM operational needs, as determined by
the volume and frequency of withdrawals from the ATMs documented by the ATM
Manager in the ATMs settlement process, up to the total amount outstanding at
any point in time as set forth in Exhibit A. At no time will Elan be obligated
to deliver an amount of Currency which, in total, exceeds the amount set forth
in Exhibit A (Currency Amounts), unless a greater amount is agreed to in writing
by Elan.     B.   Ownership of Currency. Notwithstanding that the Currency may
be in the physical possession or custody of someone other than Elan, including
without limitation, the ATMs, the Parties acknowledge and agree that until
dispensed from an ATM to a customer of that ATM, the Currency shall be the sole
and exclusive property of Elan and neither ATM Owner, nor ATM Manager, nor
Carrier, nor any third party shall have any interest (including without
limitation, legal, equitable or security interest) in or to such Currency. In no
event will legal title to the Currency pass to ATM Owner, ATM Manager or
Carrier.     C.   Acceptance of Bailment. From and after delivery of Currency to
the ATMs by Carrier, and until the Currency is dispensed from the ATMs to
customers of the ATMs and the amount thereof is repaid to Elan, plus Elan’s fees
and charges, the ATM Owner and the ATM Manager hereby jointly and severally
assume all

2



--------------------------------------------------------------------------------



 



      responsibility and bear all risk of loss for the transfer, handling and
settlement of the Currency, including without limitation, loss suffered or
created by theft, damage, destruction, fraud, dispute resolution or incorrect
dispensing. ATM Owner and ATM Manager shall jointly and severally indemnify,
defend and hold Elan harmless from any loss, cost or expense incurred by Elan
with regard to the Currency. Carrier shall be liable to Elan for any Loss
incurred by Elan if such Loss is the responsibility of Carrier as described in
Exhibit B, attached hereto and incorporated herein by this reference, and the
ATM Master Services Agreement, effective as of April 1, 2004, for the provision
of ATM services for Currency transport, replenishment and other related
services, including Elan’s right to ‘Add, Move or Delete’ ATMs serviced by
Carrier, entered into by U.S. Bank and Carrier (the “Master Services
Agreement”).     D.   Processing Agreement. The Parties agree that as of the
Effective Date hereof, ATM Manager has entered into that certain processing
agreement (“Elan Processing Agreement”) with Elan that governs processing the
ATM Owner’s ATMs. Elan or ATM Owner may terminate this Agreement without penalty
in the event the Elan Processing Agreement is terminated.     E.   Termination
Rights. Upon an adverse change in the financial condition of the ATM Manager or
ATM Owner, as determined by Elan in its sole discretion reasonably applied, Elan
may terminate this bailment upon ninety (90) days written notice to ATM Manager,
and take such action necessary to recover the Currency from the ATMs. Upon theft
of the Currency, bankruptcy or insolvency, fraud, failure by ATM Manager to
perform as stated above, action or inaction by ATM Manager or ATM Owner which
exposes the Currency to an increase risk for loss, or upon the occurrence of a
Force Majeure event as specified in Section E of the Agreement which exposes the
Currency to increased risk of loss, Elan may immediately terminate this
bailment, and take such action necessary to recover the Currency from the ATMs.
ATM Manager and ATM Owner shall vigorously oppose any attempts made by a
creditor of ATM Manager or ATM Owner to levy the Currency placed in the ATMs by
Elan or its Carrier.

III.   SERVICE AND ACCESS.

  A.   Servicing the ATMs. The ATM Manager shall maintain the ATMs, including
without limitation, replenishing the transaction receipts and all levels of
maintenance for the ATMs. This maintenance shall be accomplished by ATM Manager
at a level that, at a minimum, meets the standards of the ATM industry. ATM
Manager shall have no access to the ATM vault, the Currency contained in the
ATMs, or any form of deposits contained within the ATMs.     B.   Access to the
Currency. During the term of this Agreement and until Elan recovers all the
Currency, or its equivalent in another payment medium, and all the fees due
Elan, ATM Owner and ATM Manager shall have no access to Elan’s vault, the vault
of the Carrier, or to the vault of any ATMs which contain the Currency supplied
by Elan. Only the Carrier shall have access to the Currency during transport and
only the Carrier may have access to the Currency contained

3



--------------------------------------------------------------------------------



 



      in the ATMs. ATM Owner, ATM Manager and Carrier may engage in a separate
agreement for the provision of ATM services for Currency transport,
replenishment and other related services, provided such agreement does not alter
the obligations of each of them under this Agreement and does not alter the
liability of either of them to the other Parties to this Agreement in a manner
that is inconsistent with the terms of this Agreement, including without
limitation the obligations of Carrier contained in Exhibit B (Carrier Services),
attached hereto and incorporated herein by this reference. Carrier expressly
recognizes and acknowledges the ownership rights of Elan in and to the Currency
that is provided by Elan for use in the ATMs. Carrier also recognizes and
acknowledges the bailment relationship existing between ATM Manager and Elan
with respect to the handling of the Currency. ATM Manager and ATM Owner agree
that Elan shall be the sole and exclusive source of cash for the ATMs listed on
Exhibit D until this Agreement is terminated.

IV.   TERM AND TERMINATION.

  A.   Term. The term of this Agreement shall be for a period of five (5) years,
commencing as of the Effective Date (“Initial Term”). Thereafter, this Agreement
shall automatically renew for additional periods of one (1) year (each a
“Renewal Term”) unless any Party gives the other Parties written notice of its
intent to terminate at least sixty (60) days prior to the end of the Initial
Term or any Renewal Term. Provided, however, that this Agreement shall
terminate, without penalty to any Party, upon the termination of the Elan
Processing Agreement between Elan and ATM Manager or the bailment pursuant to
Section II.E of this Agreement.     B.   Termination.

  1.   Any Party may terminate this Agreement at any time upon written notice to
the other Parties in the event of the occurrence of one of the following:

  (a)   One of the other Parties (i) terminates or suspends its business,
(ii) becomes subject to any bankruptcy or insolvency proceeding under Federal or
state statute, (iii) becomes insolvent or becomes subject to direct control by a
trustee, receiver or similar authority, (iv) has wound up or liquidated,
voluntarily or otherwise, or (v) is required to terminate its involvement in the
activities covered by the Agreement by order of a court of competent
jurisdiction or a regulatory agency which governs the activities of the Party.  
  (b)   At least one of the other Parties materially defaults in the performance
of any of its duties or obligations hereunder, which default shall not be
substantially cured within thirty (30) days after notice is given to the
defaulting Party specifying the default, then any of the Parties not in default
may, by giving notice thereof to the defaulting Party and all the other
non-defaulting Parties, terminate this Agreement for cause.

4



--------------------------------------------------------------------------------



 



  (c)   Upon an adverse change in the financial condition of the ATM Manager or
ATM Owner, as determined by Elan in its sole discretion reasonably applied, Elan
may terminate this Agreement upon ninety (90) days prior written notice.

  2.   Elan may terminate the Agreement immediately and without prior notice
upon the occurrence of one of the following:

  (a)   An audit conducted by or on behalf of Elan reveals that Carrier has
failed to segregate Elan’s Currency.     (b)   An unauthorized Party or third
party accesses a vault or an ATM and obtains Currency belonging to Elan.

  3.   Upon termination of this Agreement, ATM Manager shall immediately pay all
sums due and owing to Elan, including without limitation, all Currency in the
ATMs, which Currency shall be returned to Elan pursuant to Section XI.F. In the
event Elan directs Carrier to remove the Currency from the ATMs and the ATM
Manager or ATM Owner is unwilling or unable to pay the service fees to Carrier
for the removal of the Currency, Elan will pay the service fees to the Carrier
for such removal of Currency from the ATMs.     4.   ATM Manager can terminate
specific sites from this Agreement if it is the result of ATM Manager losing the
contractual right to provide service to such sites.

V.   FEES AND PAYMENT.

  A.   Fees. ATM Manager shall pay Elan those fees and charges as set forth on
Exhibit C (Elan Fees and Charges for ATM Manager), in accordance with the
requirements contained therein. In the event ATM Manager fails to pay the fees
and charges as agreed, ATM Owner shall be responsible for payment of the fees
and charges not paid by ATM Manager. Exhibit C will be maintained as a
confidential document between Elan and ATM Manager and no other Party to this
Agreement, nor any third party, shall be allowed access to such Exhibit C,
except as required in accordance with Section VI.B. In the event the fees and
charges are not paid in accordance with the payment obligations set forth in
Exhibit C, interest shall be due and payable on the unpaid balance at the lesser
of 1.5% per month, or the highest rate of interest allowed by law. ATM Manager
shall pay Carrier those fees and charges as set forth in the ATM Services
Agreement, in accordance with the requirements contained therein. In the event
ATM Manager fails to pay the fees and charges as agreed, ATM Owner shall be
responsible for payment of the fees and charges not paid by ATM Manager. If ATM
Manager and ATM Owner do not pay the fees and charges to Carrier under the ATM
Services Agreement, Carrier may terminate this Agreement upon written notice to
the Parties. If Elan requires Carrier to pull Currency from the terminals and
ATM Manager and ATM Owner fail to pay the fees and charges to Carrier, Elan
agrees to pay such charges.

5



--------------------------------------------------------------------------------



 



VI.   CONFIDENTIAL INFORMATION.       The Parties acknowledge that each may have
access to, or be provided with, information or documentation, which each Party
regards as confidential or proprietary. The receiving parties are referred to as
‘Recipient’ and the party providing the information is referred to as ‘Owner’.
Such information or documentation shall be dealt with as set forth below.

  A.   Definition of Confidential Information. “Confidential Information”
includes both information of a commercial nature and information related to
customers of the ATMs. Confidential Information includes, without limitation,
the following whether now in existence of hereafter created:

  1.   any information of or about Elan’s consumer customers of any nature
whatsoever, and specifically including without limitation, the fact that someone
is a customer or prospective customer of Elan, all lists of customers, former
customers, applicants and prospective customers and all personal or financial
information relating to and identified with such persons (“Customer
Information”);     2.   all information marked as “confidential” or similarly
marked, or information that the Recipient should, in the exercise of reasonable
business judgment, recognize as confidential;     3.   all business, financial
or technical information of the Owner and any of the Owner’s vendors (including,
but not limited to account numbers, and software licensed from third parties or
owned by the Owner or its affiliates);     4.   the Owner’s marketing philosophy
and objectives, promotions, markets, materials, financial results, technological
developments and other similar proprietary information and materials;     5.  
all information protected by rights embodied in copyrights, whether registered
or unregistered (including all derivative works), patents or pending patent
applications, “know how,” trade secrets, and any other intellectual property
rights of the Owner or Owner’s licensors;     6.   information with respect to
employees of Elan which is non-public, confidential, business related, or
proprietary in nature, including, without limitation, contact information for
employees, personal employee identification numbers, and any other personal
information released to you regarding employees in the past and in the future;
and     7.   all notes, memoranda, analyses, compilations, studies and other
documents, whether prepared by the Owner, the Recipient or others, which contain
or otherwise reflect Confidential Information.

  B.   Essential Obligation.

  1.   Confidential Information must be held in confidence and disclosed only to
those employees or agents whose duties reasonably require access to such
information. Recipient must protect the Owner’s Confidential Information using
at least the same degree of care, but no less than a reasonable degree

6



--------------------------------------------------------------------------------



 



      of care, to prevent the unauthorized use, disclosure or duplication
(except as required for backup systems) of such Confidential Information as
Recipient uses to protect its own confidential information of a similar nature.

  2.   Because Elan is a subsidiary of a federally-regulated financial
institution that must comply with the safeguards for Customer Information
contained in the Gramm-Leach-Bliley Act (“GLBA”) and regulations promulgated
pursuant to GLBA, ATM Owner, ATM Manager and Carrier must each establish
appropriate measures designed to safeguard Customer Information. Specifically,
ATM Owner, ATM Manager and Carrier must establish and maintain data security
policies and procedures designed to ensure the following:

  (a)   security and confidentiality of Customer Information;     (b)  
protection against anticipated threats or hazards to the security or integrity
of Customer Information;     (c)   protection against the unauthorized access or
use of Customer Information.

  3.   Elan has a non-waivable, statutorily mandated obligation to monitor and
audit the ATM Owner, ATM Manager and Carrier’s compliance with this Section to
verify that adequate safeguards are in effect to assure these protections occur.
ATM Owner, ATM Manager and Carrier agree to fully cooperate during regular
business hours upon not less than 48 hours’ notice to the ATM Owner, ATM Manager
or Carrier to provide to Elan documentation reasonably required to provide
confirmation of satisfactory completion of audits and system test results
acquired by ATM Owner, ATM Manager and Carrier in relation to the data security
policies and procedures designed to meet the requirements set forth above.

  C.   Compelled Disclosure. If Recipient is required by a court or governmental
agency having proper jurisdiction to disclose any Confidential Information,
Recipient, if not otherwise prohibited by applicable law or regulation, must
promptly provide to the Owner notice of such request to enable the Owner to seek
an appropriate protective order.     D.   Limited Use of Confidential
Information and Survival of Obligations. Recipient may use the Confidential
Information only as necessary for Recipient’s performance hereunder or pursuant
to rights granted herein and for no other purpose. Recipient’s limited right to
use the Confidential Information expires upon expiration or termination of this
Agreement for any reason. Recipient’s obligations of confidentiality and
non-disclosure survive termination or expiration for any reason of this
Agreement.     E.   Disposition of Confidential Information. Recipient agrees to
develop and maintain appropriate security measures for the proper disposal and
destruction of Confidential Information, as required by applicable law. Upon
Expiration of Recipient’s limited right to use the Confidential Information,
Recipient must

7



--------------------------------------------------------------------------------



 



      return all physical embodiments thereof to Owner or, with Owner’s
permission, Recipient may destroy the Confidential Information. Recipient shall
provide written certification to Owner that Recipient has returned, or
destroyed, all such Confidential Information in Recipient’s possession.
Notwithstanding the foregoing, Recipient may retain one archival copy of
Confidential Information, which may be used solely to demonstrate compliance
with the provisions of this Section or for investigation purposes in the event
of a dispute under this Agreement or any related agreements.

  F.   Disclosure to Third Parties. If disclosure of Confidential Information to
third parties is required or allowed under this Agreement, Recipient must ensure
that such third parties have express obligations of confidentiality and
non-disclosure substantially similar to Recipient’s obligations hereunder.
Liability for damages because of disclosure of Confidential Information by any
such third parties must be borne by Recipient.     G.   Exclusions. Except for
Customer(s) information, the term “Confidential Information” excludes any
portion of such information that Recipient can establish to have:

  1.   been publicly known without breach of this Agreement;     2.   been known
by Recipient without any obligation of confidentiality, prior to disclosure of
such Confidential Information; or     3.   been received in good faith from a
third-party source that to Recipient’s reasonable knowledge rightfully disclosed
such information; or     4.   been developed independently by Recipient without
reference to the Owner’s Confidential Information.

  H.   Remedies. If Recipient or any of its representatives or agents breaches
the covenants set forth in this Agreement, irreparable injury may result to the
Owner or third parties entrusting Confidential Information to the Owner.
Therefore, the Owner’s remedies at law may be inadequate and the Owner shall be
entitled to seek an injunction to restrain any continuing breach.
Notwithstanding any limitation on Recipient’s liability, the Owner shall further
be entitled any other rights and remedies that it may have at law or in equity.
    I.   Intrusions/Disclosures. If there is any actual theft of, accidental
disclosure of, loss of, or inability to account for any Confidential Information
by a Party or any of its subcontractors (collectively “Disclosure”) or any
unauthorized intrusions into a Party’s or any of its subcontractor’s facilities
or secure systems, containing Elan’s Customer Information, (collectively
“Intrusion”) the Party must immediately i) notify Elan, ii) estimate the
Disclosure’s or Intrusion’s effect on Elan, iii) specify the corrective action
to be taken, and iv) investigate and determine if an Intrusion or Disclosure of
Elan’s Customer Information has occurred. If, based upon the Party’s
investigation, the Party determines that there has been an actual Disclosure or
Intrusion, the Party must promptly notify Elan, and must promptly investigate
the scope of the Disclosure or Intrusion, and must promptly take corrective
action to prevent further Disclosure or Intrusion. The

8



--------------------------------------------------------------------------------



 



      Party must, as soon as is reasonably practicable, make a report to Elan
including details of the Disclosure (including Customer(s)’ identities and the
nature of the information disclosed) or Intrusion and the corrective action the
Party has taken to prevent further Disclosure or Intrusion. The Party must, in
the case of a Disclosure cooperate fully with Elan to notify Elan’s Customer(s)
as to the fact of and the circumstances of the Disclosure of the Customer’s
particular information. Additionally, the Party must cooperate fully with all
government regulatory agencies or law enforcement agencies having jurisdiction
and authority for investigating a Disclosure or any known or suspected criminal
activity. In the event that a Disclosure is determined to be directly
attributable to Elan, then Elan agrees to initiate a same or similar
investigation of the Disclosure and/or Intrusion, and shall also indemnify and
hold harmless the Parties to this Agreement from any resulting liability
directly attributable to Elan.

VII.   LIMITATION OF LIABILITY, WARRANTIES AND INDEMNIFICATION.

  A.   LIMITATION OF LIABILITY. ATM Owner and ATM Manager acknowledge that the
fees for the services provided by Elan are very small in relation to the
Currency provided and consequently Elan’s willingness to provide the Currency is
based in part upon the liability limitations contained herein. Therefore, Elan’s
liability hereunder to ATM Owner and ATM Manager shall not exceed, in the
aggregate, an amount equal to the fees received by Elan during the three
(3) months prior to any claim made against Elan for damages. In no event will
Elan, or its agents, officers, directors, or employees be liable for any
indirect, exemplary, punitive, special, or consequential damages. The limitation
of liability between Elan and Carrier is governed by the Master Services
Agreement. Carrier or its agents, officers, directors, or employees shall not be
liable for any indirect, exemplary, punitive, special, or consequential damages
(including lost profits, interest or savings).     B.   WARRANTY DISCLAIMER.
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, ELAN AND CARRIER DISCLAIM ANY
AND ALL WARRANTIES CONCERNING ANY PRODUCTS OR SERVICES PROVIDED UNDER THE
AGREEMENT, WHETHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.     C.  
INDEMNIFICATIONS. The Parties agree to the following indemnifications and
obligation s under this Agreement:

  1.   Each Party shall indemnify, defend and hold harmless the other Parties
and their respective officers, directors and agents against all claims or suits
made by third parties for bodily injury (including death) or damage to property
(except for Currency provided hereunder), to the extent such claims or suits
arise directly and solely out of the indemnifying Party’s negligence or willful
misconduct in the performance of obligations under this Agreement including but
not limited to all reasonable attorneys’ fees and other costs and expenses paid
or incurred by the indemnified Parties.

9



--------------------------------------------------------------------------------



 



      The indemnifying Party shall have the right to control the defense of any
such claims or suits. The indemnified Party may participate in such proceeding
provided they pay their own costs and expenses related to its participation. The
indemnification obligation shall be contingent upon receiving timely notice of
suits and claims from the Parties seeking indemnification.     2.   Elan, ATM
Manager and ATM Owner shall indemnify and hold harmless Carrier and its agents,
officers, director, corporate parents, affiliates and employees from and against
any and all liability Carrier may incur while following any instructions from
Elan. Provided, however, Elan’s, ATM Manager’s and ATM Owner’s duty to indemnify
and hold Carrier harmless is limited to the extent such liability is not caused
by Carrier’s negligence, willful misconduct or a breach of Carrier’s obligations
under this Agreement or the ATM Services Agreement.

VIII.   SECURITY INTEREST.       Security Interest. In order to secure ATM
contractual obligations to Elan hereunder, including all indemnity obligations
with respect to the Currency placed in an ATM, ATM Manager grants to Elan a
continuing subordinated lien and security interest in the ATMs, subject to the
security interest of Lampe Conway & Co. LLC, Notemachine Limited, Doug Falcone
and any third party providing the direct financing of any ATM equipment, all
funds and other proceeds due ATM Manager with respect to any of the ATMs,
including settlement charges due from any users of an ATM, and all proceeds of
the foregoing. ATM Manager shall also execute and deliver at ATM Manager’s
expense such financing statements and other documents as Elan may require in
order to perfect the foregoing security interests.   IX.   REPRESENTATIONS AND
WARRANTIES OF THE PARTIES.       ATM Owner, ATM Manager, Carrier and Elan, as
appropriate, hereby represent and warrant as follows and acknowledge that the
other parties are relying on such representations and warranties in entering
into this Agreement:

  A.   ATM Owner has full and complete legal title to the ATMs or the right to
possess and use the ATMs, and, except as set forth on Schedule 1 hereof, the
ATMs are free and clear of any prior claims, security interests, pledges,
attachment proceedings, seizures, mortgage, lien, judgment, execution process or
other encumbrance and ATM Owner has the legal authority to place Elan’s Currency
into the ATMs.     B.   Except as set forth in Schedule 1, ATM Owner, ATM
Manager and Carrier have not permitted, suffered or caused, nor will any of them
permit, suffer or cause, as applicable, any encumbrances to be placed upon the
ATMs during the term of this Agreement. In the event any encumbrance not set
forth in Schedule 1 is placed upon an ATM, the Party responsible shall
immediately cause such encumbrance to be discharged, satisfied or bonded off to
the satisfaction of Elan.

10



--------------------------------------------------------------------------------



 



  C.   ATM Owner and ATM Manager have the legal authority to locate and place
all ATMs at the designated locations as set forth in Exhibit D, attached hereto
and incorporated herein by this reference.     D.   There are no pending or
threatened litigations, suits, proceedings or claims against ATM Owner, ATM
Manager or Carrier, nor are there any liens, contracts or court orders pending
or existing which could encumber the Currency once delivered to Carrier, or
otherwise placed in the ATMs.     E.   ATM Owner and ATM Manager and their
agents hold the Currency as a custodian, acting in a fiduciary capacity for the
benefit of Elan.     F.   Each of ATM Owner, ATM Manager, Carrier and Elan is
duly organized, validly existing and in good standing pursuant to applicable
state and/or federal laws under which it is organized, and each is qualified to
do business in all jurisdictions as may be required for the conduct of its
respective business activities hereunder. Each of ATM Owner, ATM Manager,
Carrier and Elan has full power and lawful authority to (i) own and operate its
assets, properties and business; (ii) carry on its business as presently
conducted; and (iii) enter into and perform this Agreement. The persons
executing this Agreement have full authority to bind their respective Party to
the terms and conditions hereof.     G.   The execution and delivery of this
Agreement by each of ATM Owner, ATM Manager, Carrier and Elan, and the
performance by each such Party of its respective obligations hereof (i) are
within its organizational powers; (ii) have been duly authorized by all
necessary organizational action; (iii) does not and will not conflict with or
constitute a breach or violation of its governing organizational documents; and
(iv) does not and will not conflict with or constitute a breach or violation of
any material agreement, indenture, deed of trust, lease, mortgage, loan
agreement or any other material instrument or undertaking to which such Party is
a party.     H.   This Agreement constitutes a valid and legally binding
obligation of each of ATM Owner, ATM Manager, Carrier and Elan, enforceable
against such Party in accordance with its terms and conditions.     I.   Carrier
confirms and represents that it has a business resumption and contingency plan
(“Plan”), designed for the purpose of ensuring continued provision of the
services in the event of a problem affecting Carrier’s operations, including
system breakdown and natural or man-made disaster At a minimum, the Plan must
include, or provide for, Carrier’s responsibility for backing up and otherwise
protecting program and data files, for protecting equipment, and for maintaining
disaster recovery and contingency plans. Carrier must periodically test its Plan
and, if prudent, update the Plan on an annual or semi-annual basis. Upon
request, Carrier will provide to Elan confirmation of such test results and
updates to the Plan. Carrier’s Plan must provide for resumption of Services to
Elan as soon as reasonably practicable after initial interruption. Carrier
represents that there are no provisions that would excuse Carrier from
implementing its Plan.

11



--------------------------------------------------------------------------------



 



X.   INSURANCE.

  A.   ATM Owner. ATM Owner shall maintain the following insurance coverage
during the term of this Agreement:

  1.   Workers’ compensation and employers’ liability insurance to the extent
required by law covering all persons employed by ATM Owner to perform
obligations under this Agreement.     2.   Commercial General liability
insurance with broad form coverage covering, liability to bodily and personal
injury, damage to property, false arrest, false imprisonment, malicious
prosecution, defamation, liable, slander, legal liability caused by any act of
ATM Owner or its employees or agents, and contractual liability coverage. The
amount of this insurance must be in an amount that is reasonable prudent and
necessary to cover damages from ATM Owner’s failure to perform its obligations
hereunder. In no event shall such coverage be less than one million U.S. Dollars
($1,000,000.00) per occurrence with an aggregate limit of not less than two
million U.S. Dollars ($2,000,000.00).

  B.   ATM Manager. ATM Manager shall obtain and maintain during the term of
this Agreement, at its sole expense, insurance sufficient to cover any and all
damages, liability and obligations contemplated by this Agreement. The coverage
by ATM Manager shall, at a minimum, provide for the following:

  1.   Workers’ Compensation and Employer’s Liability insurance to the extent
required by the laws of the state in which the services are performed under this
Agreement.     2.   Commercial General Liability insurance, including
contractual liability coverage, in an amount not less than one million U.S.
Dollars ($1,000,000.00) per occurrence, with an aggregate limit of not less than
two million U.S. Dollars ($2,000,000.00). Elan must be named as an additional
insured on the policy.     3.   Automobile Liability insurance, including
uninsured motorist and underinsured motorist coverage, for every vehicle that is
used in the performance of ATM Manager’s obligations under this Agreement, with
both property damage limits and personal injury and death limits of five million
U.S. Dollars ($5,000,000.00) in the aggregate. If ATM Manager’s agent is
providing maintenance services, this section will apply to that agent.

  C.   Carrier. Carrier shall obtain and maintain during the term of this
Agreement, at its sole expense, insurance sufficient to cover any and all
damages, liability and obligations contemplated by this Agreement. If Elan’s
need for Currency exceeds the insurance limits specified below, Carrier shall
increase such limits and provide verification thereof. The coverage by Carrier
shall, at a minimum, provide for the following:

12



--------------------------------------------------------------------------------



 



  1.   Workers’ compensation and employer’s liability insurance to the extent
required by the laws of the state in which the services are performed under this
Agreement.     2.   Commercial General Liability insurance, including
contractual liability coverage, in an amount not less than two million U.S.
Dollars ($2,000,000.00) combined single limit per occurrence, with
excess/umbrella coverage not less than eight million U.S. Dollars
($8,000,000.00). Elan must be named as an additional insured on the policy
solely to the extent liability is expressly assumed under the Indemnification
provided by Carrier in Section VII.C of this Agreement.     3.   Automobile
Liability insurance, including uninsured motorist and underinsured motorist
coverage, for every vehicle that is used in the performance of Carrier’s
obligations under this Agreement, with both property damage limits and personal
injury and death limits of two million U.S. Dollars ($2,000,000.00) combined
single limit per occurrence, and excess/umbrella coverage of not less than eight
million U.S. Dollars ($8,000,000.00).     4.   In addition, Carrier shall
provide All Risk Armored Car Cargo Liability insurance covering Currency, coin,
checks and other property to be placed in or removed from an ATM that may be
transported or be in Carrier’s possession (including Currency and other property
to be placed in or removed from an ATM at Carrier’s premises, in transit, and
away from Carrier’s premises) against all risks of physical loss or damage,
including coverage for employee fidelity and any act or omission of Carrier or
any of its employees or agents. The amount of insurance must be not less than
five million U.S. Dollars ($5,000,000.00) per loss in transit (armored car
coverage) and five million U.S. Dollars ($5,000,000.00) per loss per vault for
on-premises and vault coverage. There may be aggregate on this insurance policy,
provided that the aggregate total shall be no less than the amount listed in
Exhibit A. Elan will be issued a direct pay certificate designating them as loss
payee.

  D.   ATM Owner, ATM Manager and Carrier will provide Elan with a Certificate
of Insurance evidencing the coverage specified herein for each of them. ATM
Owner, ATM Manager and Carrier, as applicable, will notify Elan as soon as
reasonably practicable by telephone and by written notice if any insurance
required under this section is not in force at any time during the term of this
Agreement. ATM Owner, ATM Manager and Carrier shall not take any action that
would invalidate or reduce coverage, and will take all action necessary to
prevent coverage from being invalidated or reduced.     E.   Elan will provide
At Terminal insurance, which will insure the Currency while in the ATMs. ATM
Manager will pay Elan those fees and charges as set forth in Exhibit C.     F.  
In addition to its other rights and obligations under this Agreement, ATM Owner
shall, at its expense and sole responsibility, bolt the ATM to the floor. In the

13



--------------------------------------------------------------------------------



 



      event of a loss, should it be determined that the ATM was not bolted to
the floor, ATM Owner is responsible for the full amount of the loss.

XI.   ACCOUNTING FOR CURRENCY.

  A.   Accounting. ATM Manager, with the cooperation and assistance of Elan in
its role as processing services provider, shall account for all transactions at
the ATMs daily and provide a daily status report with respect to each ATM,
showing the amount of Currency dispensed from each and the amount of Currency
remaining in the ATM. Elan in its role as Currency provider shall also prepare
its own daily reconciliation for the Currency it provided. To the extent Elan’s
reconciliation shows a discrepancy, Elan shall, within seventy two (72) hours of
discovery of such discrepancy, provide notice to Carrier’s customer service
manager of the discrepancy. Elan shall have the right, in its discretion to
audit, inspect and settle any Currency from time to time and at any time, so as
to reconcile all records of Currency held in each of the ATMs. Elan may conduct
such audit and inspection procedures as it deems reasonably necessary, or as may
be required by the regulatory agencies having responsibility over Elan’s
activities or by Elan’s external auditors. Carrier shall provide Elan such
access to the ATMs as is necessary for Elan to conduct its inspection and audit.
    B.   ATM Reconciliation. Elan will reconcile each ATM with the Currency
load, residual and withdrawal information within five (5) days of the date of
replenishment. In the event of a failure to reconcile, Elan will notify ATM
Manager and Carrier. Failure of the ATM Manager to reconcile the ATM by the end
of the calendar month in which the failure occurs, the failure to reconcile will
be deemed to be a delinquent account and Elan may debit the Security Account for
the amount of the failure. For any debit that exceeds the amount in the Security
Account at the time the debit is executed, Elan may reduce the payment of
monthly interchange income provided for under the Elan Processing Agreement in
an amount sufficient to fully cover the failure. Elan may also offset the
amounts due against any other funds of the ATM Manager on deposit with Elan or
any of its affiliates.     C.   Return of Currency to Elan. (i) Elan
acknowledges that the Currency deposited with the Carrier is intended for
distribution to customers using the ATMs which have been loaded with the
Currency supplied by Elan. The amount of Currency provided by Elan for use in
the ATMs is returned to Elan via the transaction processing that occurs pursuant
to the Processing Agreement and is not returned by payments in Currency, except
for the Currency removed from the ATMs by the Carrier and delivered to Elan at
the termination of the Agreement. The fees assessed for the use of the Currency
by ATM Manager in the operation of the ATMs shall be based upon the actual daily
balance of Currency from Elan to ATM Manager that is outstanding. The amount can
only be increased by orders for additional Currency and decreased only by
Currency returns or withdrawal activity.         (ii) Upon giving written notice
to Carrier, Elan shall have the right to require Carrier to return to Elan all
Currency in Carrier’s possession or control. The

14



--------------------------------------------------------------------------------



 



      schedule under which Carrier shall remove Currency from the ATMs for
return to Elan shall be mutually agreed upon between Carrier and Elan. Elan
agrees to pay Carrier applicable service fees for such services. Carrier shall
be entitled to rely upon all written notices from Elan shall have no duty to
make any inquiry as to whether a default or breach has occurred by ATM Manager
or ATM Owner hereunder or under any other agreement between Elan, ATM Owner
and/or ATM Manager or any of them has, in fact, occurred or whether Elan is
otherwise authorized to give such written notification.

  D.   Responsibility for Loss.

  1.   General Responsibilities.

  (a)   ATM Manager and Carrier shall, at all times during the term of this
Agreement, maintain systems and procedures intended to prevent a Loss or the
misuse of Elan’s Currency. Elan shall, at all times during the term of this
Agreement, maintain systems and procedures intended to assist in the recovery of
any Loss.     (b)   ATM Manager, Carrier and Elan are responsible to promptly
notify the other parties in writing within 72 hours of becoming aware of a Loss.

  2.   Responsibility for Acts, Omissions or Negligence. It is understood and
agreed that ATM Manager is responsible for any Loss that occurs from the time
the Currency is placed in the ATM and until the Currency is dispensed to an ATM
customer or returned to Elan. Carrier is responsible directly to Elan for any
Loss of Elan’s Currency that occurs while the Currency is in Carrier’s
possession, or as a result of a cause set forth herein or in Exhibit B. ATM
Owner and ATM Manger acknowledge and agree that they will have no right to claim
any responsibility for any Loss or difference in Currency against Carrier. The
Currency while in the ATM is covered by Elan’s At Terminal insurance.     3  
Payment for Losses. If an ATM Manager is required, pursuant to an investigation,
to compensate Elan for Losses, ATM Manager will pay the Losses including its
associated share of any third party investigation costs, by check or ACH made
payable to Elan within thirty (30) days of conclusion of the investigation into
the matter determining that ATM Manager is responsible for such Loss. Carrier
will pay Losses to Elan in accordance with the separate agreement for the
provision of ATM services including Currency transport.     4.   Exclusions.

  (a)   ATM Manager and Carrier will not be responsible for Losses resulting
from illegal or fraudulent acts of Elan employees, agents, representatives, or
third-party contractors of Elan.     (b)   Exclusions to Carrier’s
responsibility are as set forth in the Master Services Agreement.

15



--------------------------------------------------------------------------------



 



  E.   Loss Procedures.

  1.   In the event of a Loss or a difference in Currency, Elan will provide
notice to ATM Manager and Carrier’s representative, as designated by Carrier
from time to time, by telephone (which must be followed up with notice in
writing), by facsimile (with written confirmation of receipt), by email to an
address designated by the receiving party, or by a written notice mailed in the
US mail by certified mail, return receipt requested of any claim for Loss within
two (2) business days after the applicable ATM’s next balancing cycle.     2.  
If requested by ATM Manager or Carrier, Elan will make available to ATM Manager
and Carrier all necessary and available information that directly relates to the
Loss, and Elan will use commercially reasonable efforts to cause its agents,
officers and employees to cooperate with and assist ATM Manager and Carrier in
the investigation of such Loss, subject to applicable law and regulation
regarding financial privacy and any other applicable law or regulation. Elan
will maintain the records described below for all ATMs serviced by Carrier and
will use its best efforts to make such records available to Carrier within seven
(7) days after receipt of a written request from Carrier and in any event within
twelve (12) days after receipt of written request.

  (a)   As available, records of ATM activity including, but not limited to,
records of transaction and ATM activity, ATM network records, error codes and
ATM vault openings for a reasonable period not to exceed 60 days prior to and
subsequent to any identified shortage.     (b)   ATM and vault balancing records
    (c)   All other pertinent receipts and other paperwork and ATM electronic
information pertaining to an identified shortage.     (d)   As available, and
applicable, alarm access records of alarm by ATM site.

  3.   In the event of a difference or Loss, ATM Manager and Carrier will fully
cooperate with Elan to investigate, and share ATM Manager’s and Carrier’s
electronic lock audit report, including but not limited to a summary of its
internal investigation findings and other reasonably necessary, non-privileged
information regarding any Carrier employee who had potential access to the
Currency. Elan will fully cooperate with ATM Manager and Carrier to investigate
the Loss, including sharing of Elan’s internal investigation report with regard
to any Elan employee having potential involvement in the Loss.     4.   The
Party responsible for the Loss under this Agreement will make full payment of
the Loss by check or ACH made payable to Elan within fourteen (14) days of the
determination of Loss responsibility or, with respect to Carrier, as required
under a separate agreement for the provision of ATM services including Currency
transport, replenishment and other

16



--------------------------------------------------------------------------------



 



      related services. Elan shall cooperate by providing information reasonably
requested by the insurance carrier for ATM Manager or Carrier.

  F.   Responsibilities at Termination. Upon termination of this Agreement for
any reason, Carrier, ATM Manager, ATM Owner and Elan will cooperate to complete
the following activities.

  1.   Carrier must remove all Currency from the ATMs of ATM Owner and deliver
the Currency to Carrier’s cash vault.     2.   Carrier shall provide final
terminal balancing activity and reports to Elan, ATM Manager and ATM Owner.    
3.   Elan shall perform a final balance on each ATM and cash vault.     4.  
Upon agreement by Elan, ATM Owner, ATM Manager and Carrier that all ATMs and
cash vaults are in balance, Elan shall instruct Carrier as to the location where
the Currency shall be delivered. Carrier will thereafter deliver the Currency to
the designated location. Risk of loss of the Currency remains with Carrier until
the Currency is delivered to Elan at the designated location. All fees and
charges relating to the delivery of the Currency to Elan to Carrier shall be
paid in accordance with Section IV.B.3.     5.   The fees for the use of the
Currency shall be assessed by Elan until such time as Elan has accepted the
final deposit from the Carrier.

  G.   No Creditor Relationship. Entering into this Agreement does not, nor is
it intended to create a debtor-creditor or lending arrangement or relationship
between Elan and any other Party. In consideration of Elan providing Currency to
the ATM Manager for the ATMs, ATM Manager agrees to pay Elan the compensation
determined in accordance with the terms and conditions of this Agreement, as the
same may be amended from time to time.     I.   The ATM Manager and ATM Owner
will make every reasonable effort to ensure that the cash remains the Bank’s
property.

  1.   Neither the customer nor a third party has any possessory or ownership
interest in the cash for purposes of 11 U.S.C. §362.     2.   It is expressly
understood that no other financial institution may utilize the Elan’s cash to
satisfy its own requirements.

XII.   GENERAL PROVISIONS.

  A.   Accounting Principles. Where the character or amount of any item of
income, revenue, costs, expenses or similar monetary calculation is required to
be determined or other accounting computation is required to be made for
purposes of this Agreement, this will be done in accordance with appropriate
accounting principles, which shall be consistently applied.     B.   Attorneys’
Fees. If any dispute arises between the ATM Owner, ATM Manager and Elan
regarding any such Party’s rights or obligations pursuant to this

17



--------------------------------------------------------------------------------



 



      Agreement, the prevailing Party, as between ATM Owner, ATM Manager and
Elan will be entitled to reasonable attorneys’ fees attorneys’ costs, expert
witness fees, and court costs incurred in connection with litigation.

  C.   Compliance with Laws. Each Party shall perform their duties and
obligations hereunder in compliance with all applicable laws. Violation of
applicable law by a Party which allows or permits said Party to take any action
under or pursuant to this Agreement which such Party would not otherwise have
been able to do or take, shall constitute a breach of this Agreement.     D.  
Assignment. None of the ATM Manager, ATM Owner and Carrier may assign this
Agreement without the prior written consent of the other Parties, which consent
shall not be unreasonably withheld. Any non-approved assignment or attempt to do
so shall be void. Elan may assign this Agreement to a parent, subsidiary or
affiliate of Elan, or a successor to all or part of Elan’s interests, with
written notice to the other Parties.     E.   Force Majeure. No Party shall be
liable for a delay in performance hereunder where the cause for such delay is
beyond the reasonable control of that Party. Such causes shall include, without
limitation, acts of God; riots; acts of war; epidemics; authority of law;
governmental regulations imposed after the fact; earthquakes or other disasters
(“Occurrence”). Provided, however, that, where possible, written notice of the
cause of the delay shall be given by the Party to the other Parties within three
(3) days after the Occurrence, and further provided that commercially reasonable
efforts shall be made to restore performance hereunder. If a delay by a Party
lasts more than five (5) business days, any of the other Parties shall have the
right to terminate this Agreement with no penalty, early termination fees, or
liquidated damages applicable.     F.   Governing Law. The rights and
obligations of the Parties under this Agreement shall be governed and
interpreted by the internal laws of the State of Minnesota, including the
Minnesota Uniform Commercial Code, without reference to the conflict of laws
rules.     G.   Jurisdiction. The Parties agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.  
  H.   Headings. The headings contained in this Agreement are for convenient
reference only, and shall not be considered substantive, and shall not affect
the interpretation of this Agreement.     I.   Non-Exclusive. This is not an
exclusive agreement. Nothing in this Agreement is intended to restrict Elan or
Carrier from entering into similar agreements with any third party.     J.  
Notices. Except as otherwise specified in Article XI, Section E.1, any notice
permitted or required by this Agreement must be in writing and shall be deemed
given when sent by registered or certified mail, return receipt requested, or
overnight delivery, and addressed as follows:

18



--------------------------------------------------------------------------------



 



              Original:   With Copy To:
To Elan Financial Services:
  Elan Financial Services   U.S. Bank Legal Dept.
 
  ISO ATM Sales Support   Mail Stop BC-MN-H21N
 
  1255 Corporate Drive   800 Nicollet Mall
 
  Irving, TX 75038   Minneapolis, MN 55402
 
      Attn: Corporate Counsel,
 
      Transaction Services
 
       
To ATM Owner:
  TRM Corporation   TRM Corporation
 
  Richard B. Stern   Richard B. Stern
 
  President and CEO   President and CEO
 
  1101 Kings Hwy N   1101 Kings Hwy N
 
  Suite G100   Suite G100
 
  Cherry Hill, NJ 08034   Cherry Hill, NJ 08034
 
       
To ATM Manager:
  TRM Corporation   TRM Corporation
 
  Richard B. Stern   Richard B. Stern
 
  President and CEO   President and CEO
 
  1101 Kings Hwy N   1101 Kings Hwy N
 
  Suite G100   Suite G100
 
  Cherry Hill, NJ 08034   Cherry Hill, NJ 08034
 
       
To Armored Carrier:
  Brink’s U.S.   Brink’s U.S.
 
  Attn: Ralynne Kaiser   Attn: Legal Counsel
 
  555 Dividend Drive,   555 Dividend Drive,
 
  Suite 100 Coppell, TX 75019   Suite 100
 
    Coppell, TX 75019

  K.   Relationship of the Parties and Subcontractors. No joint venture,
partnership, agency, employment relationship or other joint enterprise is
contemplated by this Agreement. No employee or representative of one of the
Parties shall be considered an employee of any of the other Parties. In making
and performing this Agreement, the Parties shall act at all times as independent
contractors, and at no time shall any Party make any commitments or incur any
charges or expenses for or in the name of the other Party. Carrier represents
and warrants that all Services will be performed by Carrier’s employees unless
Carrier notifies Elan of the use of subcontractors. Carrier must notify Elan in
advance writing of any changes to Carrier’s significant subcontractors, which
have access to Elan’s Confidential Information. Carrier may not utilize
subcontractors based outside of the United States for Services under this
Agreement. Carrier shall be fully responsible and liable for any action(s) or
inaction of Carrier’s subcontractors and must ensure that all subcontractors are
aware of and comply with the terms and conditions of this Agreement.     L.  
Right to Audit and Obtain Reports.

  1.   Elan’s business operations are regularly audited by (i) various
government agencies having supervisory and regulatory authority over Elan (the

19



--------------------------------------------------------------------------------



 



      “Regulatory Authorities”) and (ii) Elan’s own internal auditors. Elan is
also required to audit its vendors.     2.   ATM Owner, ATM Manager and Carrier
will cooperate with Elan’s efforts to meet its regulatory obligations and must
comply in a timely manner with Elan’s reasonable requests for documentation and
information. ATM Owner, ATM Manager and/or Carrier’s refusal or failure to
comply entitles Elan to terminate this Agreement. If Elan reasonably determines
that ATM Owner, ATM Manager and/or Carrier’s data security, internal controls,
or financial stability are inadequate and not susceptible to cure within any
reasonable time frame or that an unacceptable risk to Elan or Elan’s customer’s
exists, Elan may terminate this Agreement by providing written notice to ATM
Owner, ATM Manager and/or Carrier. Elan will identify its reasons for such
termination in the notice. In the event of termination under this section, ATM
Owner, ATM Manager and/or Carrier shall not be liable any damages for
termination for cause by Elan.     3.   The following are deemed reasonable
requests of Elan, with which ATM Owner, ATM Manager and Carrier must comply:

  (a)   ATM Owner, ATM Manager and Carrier must make its books and records
relating to the Services provided to Elan or Elan’s customers under this
Agreement available for audit or inspection by the Regulatory Authorities, by
Elan, or by Elan’s independent auditors with at least 48 hours’ advance notice
from Elan. Elan shall also have the right at reasonable times during ATM Owner,
ATM Manager and Carrier’s regular business hours to observe the performance of
the Services at ATM Owner, ATM Manager and Carrier’s premises, for the purpose
of determining that the Services are being performed in compliance with this
Agreement.     (b)   Within 20 days of Elan’s written request, ATM Owner, ATM
Manager and Carrier will provide the applicable information regarding test
results and audits of its information security systems regarding penetration
testing; intrusion detection; and firewall configuration in response to the Elan
Security Questionnaire.     (c)   If a deficiency is noted or determined in any
such audit report related to the Services provided to Elan, ATM Owner, ATM
Manager and Carrier must also provide to Elan reasonable assurances of the
resolution of the audit deficiencies and the corrective actions implemented to
prevent recurrence of such deficiency. If ATM Owner, ATM Manager and Carrier is
unable or unwilling to provide Elan satisfactory resolution to such issues, ATM
Owner, ATM Manager and Carrier or Elan may terminate this Agreement without
further liability to either party.     (d)   ATM Owner, ATM Manager and Carrier
must reasonably cooperate with Elan’s periodic vendor assessments. Elan is

20



--------------------------------------------------------------------------------



 



      required on an annual or semi-annual basis to perform the following vendor
assessments:

  i.   risk assessments with respect to the providers of goods and services for
Elan’s business; and     ii.   data security, internal controls and financial
stability of those providers commensurate with the level of risk assessed.

  (e)   ATM Manager and ATM Owner shall provide to Elan no later than sixty
(60) days after the end of each quarter and ninety (90) days after the end of a
fiscal year, quarterly reviewed or annual audited financial statements, as the
case may be, which shall at a minimum include a(n) 1) income statement, 2) cash
flow statement and 3) balance sheet. ATM Manager and ATM Owner must also provide
on an annual basis its annual report or Form 10-K filed with the Securities and
Exchange Commission; and all documentation supporting employee bonds and
insurance policies of Company.

  4.   The terms of this Section shall survive expiration or termination of this
Agreement for any reason for at least two (2) years, but in no case less than
might be required by law or applicable regulation.

  M.   USA PATRIOT Act. In order to comply with the requirements of the USA
PATRIOT Act, Elan may require ATM Manager, ATM Owner and Carrier to provide
their respective legal entity name, street address, taxpayer identification
number and other information that will allow Elan to identify each Party
entering into this Agreement. Elan reserves the right to require that ATM
Manager, ATM Owner and Carrier promptly provide to Elan sufficient
identification documents upon request in connection with USA PATRIOT Act
compliance.     N.   Use of Name. All Parties agree not to refer to any other
Party directly or indirectly in any promotion or advertisement, any metatag, any
news release or release to any general or trade publication or any other media
without the prior written consent of the Party whose information is intended to
be used, which consent may be withheld at that Party’s sole and complete
discretion.     O.   Severability. If any provision of this Agreement is held to
be illegal, invalid or unenforceable under present or future laws effective
during the term hereof, such provision shall be fully severable; this Agreement
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part hereof; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of each such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

21



--------------------------------------------------------------------------------



 



  P.   Successors. Subject to the foregoing, this Agreement shall be binding
upon, and inure to the benefit or, the successors and permitted assigns of the
Parties hereto.     Q.   Survival. Any provision of this Agreement that requires
performance or grants a benefit after termination of the Agreement shall be
deemed to survive the termination of the Agreement.     R.   Entire Agreement.
This Agreement and the referenced Exhibits, attachments and Schedules, contains
the sole and complete understanding of the Parties with respect to the subject
matter hereof and supersedes all prior agreements relating thereto, whether
written or oral, among the Parties.     S.   Authorization. No Party hereto
shall be legally bound hereunder until this Agreement has been signed by a duly
authorized representative of each Party hereto.     T.   Exhibits.        
Exhibit A — Currency Amounts         Exhibit B — Carrier Services        
Exhibit C — Elan Fees and Charges For ATM Manager         Exhibit D — ATM
Locations         Exhibit E — Elan Fees and Charges For Carrier     U.  
Security Account. The Parties agree that ATM Manager shall maintain a positive
demand account balance with Elan/U.S. Bank, or in the alternative, or at ATM
Manger’s option, a “Letter of Credit” in favor of Elan/U.S. Bank, in an amount
not less than eight hundred thousand U.S. Dollars ($800,000.00) (either option
to be referred to as the “Security Account”). Such Security Account, in a form
ultimately agreed upon by the Parties upon the Effective Date of this Agreement,
shall be maintained by Elan/U.S. Bank, and shall continue to be maintained by
Elan/U.S. Bank, so long as the Agreement remains in effect. Elan may draw from
this Security Account should any of the following occur: 1) An event of default
under Section IV.B.1(a) or (b); or 2) In order to obtain payment of any fees,
charges, or other obligations of ATM Manager that have not been paid as agreed
pursuant to this Agreement. Elan shall have the right to setoff against the
Security Account any obligations for payment of fees, charges, or other
obligations ATM Manager may have to Elan at any time during the term of the
Agreement and for so long thereafter as the Security Account remains open. Elan
will notify ATM Manager prior to initiating activity on the Security Account.
The Security Account shall remain open and funded by ATM Manager in accordance
with the requirements of this section for a period of ninety (90) days after
termination of this Agreement.     V.   Signage. Elan or Carrier, as agent for
Elan, may post signage on the vaults of the ATMs indicating ownership of the
Currency.

22



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto, by and through their respective duly
authorized representatives, execute this Agreement by signing their names in the
appropriate place below.

                          ELAN FINANCIAL SERVICES   TRM Corporation
(“ATM Owner”)    
 
                        By:   /s/ Stephen Gauger   By:   /s/ Richard Stern    
 
  Print:   Stephen Gauger       Print:   Richard Stern    
 
  Title:   Vice President, Authorized Signer       Title:   President & CEO    
 
  Date:   October 31, 2008       Date:   October 30, 2008    
 
                        TRM Corporation
(“ATM Manager”)   BRINK’S U.S., A DIVISION OF
BRINK’S, INC.
(“Carrier”)    
 
                        By:   Richard Stern   By:   /s/ Susan Oliver    
 
  Print:   /s/ Richard Stern       Print:   Susan Oliver    
 
  Title:   /s/ President & CEO       Title:   V.P. Product Operations    
 
  Date:   October 30, 2008       Date:   November 3, 2008    

23



--------------------------------------------------------------------------------



 



Exhibit List (1)
Exhibit A — Currency Amounts
Exhibit B — Carrier Services
Exhibit C — Elan Fees and Charges For ATM Manager
Exhibit D — ATM Locations
Exhibit E — Elan Fees and Charges For Carrier
 

(1)   Pursuant to Regulation S-K Item 601(b)(2), the Company agrees to furnish
supplementally a copy of any omitted schedule or exhibit to the Securities and
Exchange Commission upon request.

 